Name: Commission Regulation (EEC) No 2282/81 of 7 August 1981 amending Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 223/6 Official Journal of the European Communities 8 . 8 . 81 COMMISSION REGULATION (EEC) No 2282/81 of 7 August 1981 amending Regulation (EEC) No 532/75 concerning the recovery on exportation of aids granted in respect of skimmed-milk powder for use as feed and in respect of skimmed milk processed into compound feedingstuffs THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Regulation (EEC) No 532/75 is hereby amended as follows : 1 . In Article 1 (2) the words 'Regulation (EEC) No 990/72 ( 7), as last amended by Regulation (EEC) No 453/73 (8)' are replaced by the words 'Regula ­ tion (EEC) No 1 725/79 (7 ). ( 7) OJ No L 199 , 7 . 8 . 1979, p . 1 . 2 . In Article 2 ( 1 ) the words '(b) of the second subpara ­ graph of Article 9 (3) of Regulation (EEC) No 193/75 ( 1 )' are replaced by the words 'Article 22 ( 1 ) (b) of Regulation (EEC) No 3183/80 ('). Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece , and in particular Article 10 (3 ) thereof, Whereas the second subparagraph of Article 2 ( 1 ) of Council Regulation (EEC) No 986/68 (2 ), as last amended by Regulation (EEC) No 855/81 (3), provides that where skimmed milk or skimmed-milk powder is exported in the form of denatured skimmed-milk powder or compound feedingstuffs any aid paid out in respect thereof is to be recovered ; whereas, to that end, an amount equal to the amount of the aid is to be charged at the time of exportation ; whereas the amounts to be so charged and the administrative procedure to be followed in such case were fixed by Commission Regulation (EEC) No 532/75 (4), as last amended by Regulation (EEC) No 1686/81 (5 ) ; Whereas it is appropriate to replace in Regulation (EEC) No 532/75 references to Commission Regula ­ tions (EEC) No 990/72 and (EEC) No 193/75, by refer ­ ences to those Regulations which have in the mean ­ time replaced them , that is to say Regulation (EEC) No 1 725/79 (6), as last amended by Regulation (EEC) No 3474/80 (7), and Regulation (EEC) No 3183/80 (8 ) ; Whereas, at the same time, errors in the Danish text of the Annex to Regulation (EEC) No 532/75 should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Milk and Milk Products, (!) OJ No L 338 , 13 . 12 . 1980 , p . 1 . 3 . In the Annex, as regards Common Customs Tariff subheadings ex 04.02 A II and ex 04.02 B I , the reference in the description to 'Article 2 of Regula ­ tion (EEC) No 990/72' is replaced by a reference to 'Article 3 of Regulation (EEC) No 1725/79'. Article 2 In the Danish text of Regulation (EEC) No 532/75 , the Annex is replaced by the Annex to this Regula ­ tion . Article 3(') OJ No L 148 , 28 . 6 . 1968 , p . 13 .(2 ) OJ No L 169 , 18 . 7 . 1968 , p . 4. P ) OJ No L 90 , 4 . 4 . 1981 , p . 15 . H OJ No L 56, 3 . 3 . 1975, p . 20 . p ) OJ No L 169 , 26 . 6 . 1981 , p . 16 . 0&gt;) OJ No L 199 , 7 . 8 . 1979 , p . 1 . ( 7 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.( 8 ) OJ No L 338 , 13 . 12 . 1980 , p . 1 . 8 . 8 . 81 Official Journal of the European Communities No L 223/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1981 . For the Commission Poul DALSAGER Member of the Commission No L 223/ 8 Official Journal of the European Communities 8 . 8 . 81 BILAG Position Beleb, der i den faeiles Varebeskrivelse skal opkrsves toldtarif (ECU/ 100 kg) ex 04.02 A II ex 04.02 B I MÃ ¦lk i pulverform eller som granulat (tilsat eller uden sukker), med et fedtindhold pÃ ¥ 1 1 vÃ ¦gtprocent og derunder, denatureret i henhold til bestemmelserne i artikel 3 i for ­ ordning (EÃF) nr. 1725/79 . Foderstoffer med pÃ ¥sÃ ¦tning af melasse eller sukker ; andet tilberedt dyrefoder :23.07 B. Andre varer, med indhold af glucose eller glucosesirup henhÃ ¸rende under pos . 17.02 B og 17.05 B, stivelse eller mÃ ¦lkeprodukter, ogsÃ ¥ blandet med andre produk ­ ter : I. Med indhold af stivelse , glucose og glucosesirup : a) Uden indhold af stivelse eller med indhold af stivelse pa 10 vÃ ¦gtprocent og derunder : 54,60 5,04 16,24 27,44 16,24 19,60 25,20 30,80 36,40 40,60 16,24 19,60 25,20 30,80 36,40 40,60 43,40 47,60 ex 1 . Med indhold af mÃ ¦lkeprodukter pa under 10 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver (") (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ under 10 vÃ ¦gtprocent 2 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ 10 vÃ ¦gtprocent og derover, men under 50 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver (*) (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ : ( 11 ) Under 30 vÃ ¦gtprocent (22) 30 vÃ ¦gtprocent og derover 3 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ 50 vÃ ¦gtprocent og derover, men under 75 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver (*) (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ : ( 11 ) Under 30 vÃ ¦gtprocent (22) 30 vÃ ¦gtprocent og derover, men under 40 vÃ ¦gtprocent (33) 40 vÃ ¦gtprocent og derover, men under 50 vÃ ¦gtprocent (44) 50 vÃ ¦gtprocent og derover, men under 60 vÃ ¦gtprocent (55) 60 vÃ ¦gtprocent og derover, men under 70 vÃ ¦gtprocent (66) 70 vÃ ¦gtprocent og derover 23.07 B I b) 4 . Med indhold af mÃ ¦lkeprodukter pa 75 vÃ ¦gtprocent og derover : (aa) Uden indhold af mÃ ¦lkepulver (*) (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ : ( 11 ) Under 30 vÃ ¦gtprocent (22) 30 vÃ ¦gtprocent og derover, men under 40 vÃ ¦gtprocent (33) 40 vÃ ¦gtprocent og derover, men under 50 vÃ ¦gtprocent (44) 50 vÃ ¦gtprocent og derover, men under 60 vÃ ¦gtprocent (55) 60 vÃ ¦gtprocent og derover, men under 70 vÃ ¦gtprocent (66) 70 vÃ ¦gtprocent og derover, men under 75 vÃ ¦gtprocent (77) 75 vÃ ¦gtprocent og derover, men under 80 vÃ ¦gtprocent (88 ) 80 vÃ ¦gtprocent og derover 8 . 8 . 81 Official Journal of the European Communities No L 223/9 Position i den fÃ ¦lles toldtarif Varebeskrivelse BelÃ ¸b, der skal opkrÃ ¦ves (ECU/ 1 00 kg) 23.07 B I (fortsat) b) Med indhold af stivelse pÃ ¥ over 10 vÃ ¦gtprocent, men ikke over 30 vÃ ¦gtpro ­ cent : ex 1 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ 10 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver (*) (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ under 10 vÃ ¦gtprocent 5,04 2 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ 10 vÃ ¦gtprocent og derover, men under 50 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver (")  (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ : ( 11 ) Under 30 vÃ ¦gtprocent (22) 30 vÃ ¦gtprocent og derover 16,24 27,44 3 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ 50 vÃ ¦gtprocent og derover : (aa) Uden indhold af mÃ ¦lkepulver (*)  (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ : ( 11 ) Under 60 vÃ ¦gtprocent (22) 60 vÃ ¦gtprocent og derover 30,80 44,80 c) Med indhold af stivelse pÃ ¥ over 30 vÃ ¦gtprocent : ex 1 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ under 10 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver (*)  (bb) Med indhold af mÃ ¦lkepulver (") pÃ ¥ under 10 vÃ ¦gtprocent 5,04 2. Med indhold af mÃ ¦lkeprodukter pÃ ¥ 10 vÃ ¦gtprocent og derover, men under 50 vÃ ¦gtprocent : (aa) Uden indhold af mÃ ¦lkepulver Q  (bb) Med indhold af mÃ ¦lkepulver (*) pÃ ¥ : ( 11 ) Under 30 vÃ ¦gtprocent (22) 30 vÃ ¦gtprocent og derover 16,24 27,44 3 . Med indhold af mÃ ¦lkeprodukter pÃ ¥ 50 vÃ ¦gtprocent og derover : (aa) Uden indhold af mÃ ¦lkepulver (*)  (bb) Med indhold af mÃ ¦lkepulver (") pÃ ¥ : ( 11 ) Under 60 vÃ ¦gtprocent (22) 60 vÃ ¦gtprocent og derover 30,80 36,40 II . Uden indhold af stivelse , glucose eller glucosesirup, men med indhold af mÃ ¦l ­ keprodukter : a) Uden indhold af mÃ ¦lkepulver (*)  b) Andre varer 47,60 (*) Som mÃ ¦lkepulver forstÃ ¥s produkter henhÃ ¸rende under positionerne 04.02 A II b) 1 eller 04.02 A II b) 2, med fedtindhold pÃ ¥ 1 1 vÃ ¦gtprocent og derunder .